EXHIBIT 10.2 BRIDGE LOAN AND DEBT RESTRUCTURING AGREEMENT This Bridge Loan and Debt Restructuring Agreement (the “Agreement”), dated as of January 30 2009, is entered into by and among Golden Phoenix Minerals, Inc., a Nevada corporation (the “Company”), and Crestview Capital Master, LLC., a Delaware limited liability company (the “Lender” or “Crestview”). RECITALS A.The Company and Lender had previously entered into that certain Production Payment Purchase Agreement and Assignment, dated June 12, 2007, whereby the Company assigned certain purchase rights to Lender related to the production payments arising from of the Company’s interest in the Ashdown Project LLC, in consideration for Lender repaying certain of the Company’s debts and for additional working capital (the “Original Debt”). B.The Company is investigating the potential for new business opportunities via transactions related to its various mining properties, but prior to completing any such transaction it desires an infusion of short-term working capital. C.In order to provide such an infusion and to restructure the prior arrangement related to the Original Debt, the Company and the Lender are now entering into a bridge loan in an aggregate amount of One Million Dollars ($1,000,000), and a restructuring of the Original Debt, pursuant to the terms and subject to the conditions of this Agreement. In consideration of the mutual covenants and conditions contained in this Agreement, it is agreed as follows: 1.Bridge Loan. (a)Bridge Note.Subject to the terms and conditions hereof, in order to provide an infusion of working capital to the Company, the Company will borrow from the Lender and the Lender will lend to the Company, the principal amount of One Million Dollars ($1,000,000) as evidenced by a Bridge Loan Secured Promissory Note in the form attached hereto as Exhibit A (the “Bridge Note”), of which amount Lender will lend to the Company One Hundred Thousand Dollars ($100,000) at the Initial Closing, as defined and more particularly described in Section 3 below, via a Secured Promissory Note, in the form attached hereto as Exhibit B (the “Interim Bridge Note”), which Interim Bridge Note will be cancelled upon the Subsequent Closing (as defined in Section 3 below) and replaced with the Bridge Note. (b)Security Agreement.As security for both the Bridge Note and the Debt Restructuring Secured Promissory Note (as further described below in Section 2), the Company and the Lender agree to amend and restate that certain Security Agreement dated June 12, 2007 by and between the Company and the Lender, securing the Company’s repayment obligations pursuant to this Agreement, the form and substance of which is attached hereto as Exhibit C (the “Amended Security Agreement”) and taking such steps as are reasonably necessary in order to perfect the security interests granted therein in favor of the Lender, including but not limited to the filing of a UCC 1 Financing Statement with the Nevada Secretary of State, and the filing of a Deed of Trust and Mortgage with the appropriate entity as reasonably designated by Lender and a UCC-1 with the Nevada Secretary of State and the applicable office of Esmeralda County with respect to the “Mineral Ridge Property” as defined in the Amended Security Agreement (the “Mortgage”), in forms reasonably acceptable to the Lender. 1 (c)Repayment; Warrants; Release of Certain Security.The Bridge Note shall be due and payable in full upon the completion of the Company’s formation of a joint venture with a third party in relation to the Company’s gold mining property known as Mineral Ridge or a date that is nine (9) months from the Subsequent Closing, whichever is earlier, as further set forth in the Bridge Note.Notwithstanding the foregoing, the Lender may, at its option, require repayment of only Five Hundred Thousand Dollars ($500,000) of principal owed on the Bridge Note, in consideration for the issuance of warrants to purchase Five Million (5,000,000) shares of the Company’s common stock, at an exercise price of $0.05 per share, in substantially the form attached hereto as Exhibit D (“Bridge Warrants”), with the remaining Five Hundred Thousand Dollars ($500,000) of principal and any accrued and unpaid interest thereon due and payable pursuant to the terms of the Bridge Note.In the event the Lender elects to receive such Bridge Warrants, same will be deemed to have been issued on the date of the Subsequent Closing for purposes of any anti-dilution provisions therein.In addition, and as further described in the Amended Security Agreement, in connection with the formation of such joint venture, any Collateral related to the Mineral Ridge property which will be contributed to the joint venture, will, subject to payment in full of the Bridge Note, be immediately released and free of any liens or encumbrances in favor of Lender, and Lender agrees to take such steps as are reasonably necessary to release such Collateral, including but not limited to the filing of the appropriate releases with the Nevada Secretary of State and filing of a satisfaction of mortgage, etc. 2.Debt Restructuring. (a)Debt Restructuring Note.Subject to the terms and conditions hereof, in consideration of the reduction of all debt and liability of the Company under the Crestview Debt,to $1,000,000 as of the Subsequent Closing, the Company will execute a new Secured Promissory Note in substantially the form attached hereto as Exhibit E (the “Debt Restructuring Note”), in the principal amount of One Million Dollars ($1,000,000), to be secured by that certain Collateral, as defined in the Amended Security Agreement, with a maturity date twenty-four (24) months from the Subsequent Closing (the Bridge Note and Debt Restructuring Note may collectively be referred to hereinafter as the “Notes”).In the event that the Company’s formation of a joint venture with a third party in relation to, or a sale or transfer of, the Company’s gold mining property known as Mineral Ridge or the mining rights thereon (“Joint Venture”), which results, in the case of a Joint Venture, in the Company maintaining less than a ten percent (10%) (equity and voting) interest in the Mineral Ridge property or mining rights, as further set forth in the Debt Restructuring Note, the entire amount of the remaining principal and interest owed on the Debt Restructuring Note shall be accelerated and become immediately due and payable.The Company agrees that it will, upon formation of the Joint Venture, issue an irrevocable assignment to the Lender of 50% of all distributions in cash or kind to be made to it by the Joint Venture to be applied as prepayment of the Debt Restructuring Note and any note issued pursuant to Section 3 of the Bridge Note (“Section 3 Note”).Upon payment in full of the Debt Restructuring Note and any Section 3 Note, the Holder will release the Joint Venture from said assignment. (b)Warrants.Further, as of the Subsequent Closing, the Company shall issue to Lender transferrable warrants to purchase twenty-three million (23,000,000) shares of the Company’s common stock, at an exercise price of $0.03 per share, exercisable for a period of twenty-four (24) months, in substantially the form attached hereto as Exhibit F (the “Debt Restructuring Warrants”) (collectively with the Bridge Warrants, hereinafter referred to as the “Warrants”).This Agreement, along with the Amended Security Agreement, Bridge Note, Interim Bridge Note, Bridge Warrants, Mortgage, Debt Restructuring Note, Debt Restructuring Warrants and any and all documents related thereto or necessary to carry out the intent of the parties as set forth herein, are collectively referred to as the “Transaction Documents.” 2 (c)Release of Original Debt.In consideration of the Company issuing the Bridge Note, the Debt Restructuring Note, the Debt Restructuring Warrants, and the Amended and Restated Security Agreement effective upon the execution hereof, Lender hereby forever releases, discharges and acquits Company, its parent, directors, officers, shareholders, agents and employees, of and from any and all claims of every type, kind, nature, description or character, relating to the Original Debt (except to the extent same is represented by the Debt Restructuring Note), whether heretofore existing, now existing or hereafter arising, or which could, might, or may be claimed to exist, of whatever kind or name, whether known or unknown, suspected or unsuspected, liquidated or unliquidated, each as though fully set forth herein at length, provided, however, that this release shall not be effective as to the agreed amount of $1,794,960 due and owing to Lender unless and until the Company pays the interest and principal provided for in the Bridge Note on or before the date same becomes payable thereunder.Lender agrees that the matters released herein are not limited to matters which are known or disclosed.Lender acknowledges that factual matters now unknown to it may have given or may hereafter give rise to claims which are presently unknown, unanticipated and unsuspected, and it acknowledges that this release has been negotiated and agreed upon in light of that realization and that it nevertheless hereby intends to release, discharge and acquit Company from any such unknown claims related to the Original Debt.Acceptance of this release shall not be deemed or construed as an admission of liability by any party released.Lender acknowledges that either (a) it has had advice of counsel of its own choosing in negotiations for, and the preparation of, this release, or (b) it has knowingly determined that such advice is not needed. 3.
